Case: 12-20788      Document: 00512887978         Page: 1    Date Filed: 01/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-20788
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 2, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SOUL MARTINES CRUS, also known as Saul Ruis, also known as Saul Cruz
Martinez, also known as Saul Omar Martinez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-383-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Soul Martines Crus has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Martines Crus has not filed a response. We have reviewed counsel’s briefs and
the relevant parts of the record reflected therein. We concur with counsel’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20788    Document: 00512887978    Page: 2   Date Filed: 01/02/2015


                                No. 12-20788

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw pursuant to Anders is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Counsel’s motion to withdraw
based on the closing of her law practice is DENIED as unnecessary.




                                      2